DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Figs 6 and 8 of Koyama may not be used at the same time as a basis for teaching. Examiner respectfully disagrees, regarding applicant’s argument that figs 6 and 8 of Koyama may not be used at the same time as Fig 6 depicts the film before ablation and Fig 8 depicts the film after ablation, examiner notes that the Fig 6 is merely being used to clearly show the distinct layers forming the product and that Fig 8 depicts those same layers in a final product with a substrate layer including first two dielectric layers of each column.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 47 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Tsuji (US 2010/0197057).
Regarding claim 47, Tsuji discloses a method for geometrically modifying high-index dielectric structures on a support structure (see Fig 8A), comprising: providing a support structure comprising topographical pillars or topographical holes formed on a surface of the support structure (see Fig 8A; Para [0070-0076]; a support structure includes elements 1 and 3 and has pillars and holes formed on the surface of element 3), wherein said support structure supports a first plurality of high-index dielectric structures (see Fig 8A; Para [0070-0076]; support structure supports high-index dielectric structures comprising elements 5, 7, 19, and 23), wherein the first plurality of high-index dielectric structures are given by a plurality of high-index dielectric structures on said topographical pillars or in said topographical holes (see Fig 8A; Para [0070-0076]; support structure supports high-index dielectric structures comprising elements 5, 7, 19, and 23), and a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features (see Fig 8A; Para [0070]; holes correspond to void filled by element 31), wherein the relative permittivity at 532 nm of the first plurality of high-index dielectric structures is equal to or larger than 5 (see Fig 8A; Para [0070]; elements in stack have relative permittivity of larger than 5); and changing a geometry of high-index dielectric structures within a second plurality of high- index dielectric structures, wherein the second plurality of high-index dielectric structures is a sub- set of the first plurality of high-index dielectric structures (see Fig 7C; Para [0068]; dielectric layers 23 and 19 have been melted to create pillars part of the first plurality of high-index dielectric structures), by photothermally melting at least a portion of each of the high-index dielectric structures within the second plurality of high-index dielectric structures by irradiating the second plurality of high-index dielectric structures with incident electromagnetic radiation having an incident intensity in a plane of the second plurality of high-index dielectric structures (see Fig 7B; Para [0069, 0079]; etching occurs from surface of layer 23 to the middle of thickness of the lower cladding layer 3 thus intensity of etching is located on second plurality, elements 23 and 19) and thereby exciting resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures (see Fig 7B; Para [0068, 0079]; dielectric layers 23 and 19 may have been melted by etching using electron cyclotron resonance reactive ion etching apparatus which uses resonances of dielectric materials to accomplish etching).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, 26, 30, 38-39, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057).
Regarding claim 1, Koyama discloses a method for geometrically modifying high-index dielectric structures (see Fig 4) on a support structure (see Fig 6; glass substrate referred to as support structure and two dielectric layers closest to said substrate), said method comprising: a. providing a support structure (see Fig 6; glass substrate referred to as support structure and first two dielectric layers), b. providing a first plurality of high-index dielectric structures (see Fig 6; first five TiO2 layers are provided to form a first plurality of high- index structures), said first plurality of high-index dielectric structures being supported by the support structure (see Fig 6; layer are supported by said substrate), c. changing a geometry specifically of high-index dielectric structures (see Fig 7; Col 3, lines 36-55; geometry is specifically changed by ablation) within a second plurality of high-index dielectric structures (see Fig 6; second plurality of high-index structures refers to the first three TiO2 layer within the 5 Ti02 layers of the first plurality of structures), wherein the second plurality of high-index dielectric structures is a sub-set of the first plurality of high-index dielectric structures (see Fig 6; TiO2 layers are a subset of the first plurality of high index structures), wherein said changing the geometry is carried out by photothermally melting at least a portion of each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Col 3, lines 36-55; changing the geometry is carried out by laser ablation of portions of high index dielectric structures including the second plurality of high index structures) by irradiating the second plurality of high-index dielectric structures with incident electromagnetic radiation (Col 3, lines 36-55; electromagnetic radiation is used to irradiate film) having an incident intensity in a plane of the second plurality of high-index dielectric structures (Col 4, lines 26-34; incident intensity of laser depending on distribution), wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure (see Fig 8; substrate as defined above comprises a plurality of topographical features as it includes the first two dielectric layers), and wherein the first plurality of high-index dielectric structures (see Fig 6; first five Ti02 layers are provided to form a first plurality of high-index structures) are given by: - a plurality of high-index dielectric structures on said topographical pillars or in said topographical holes, (see Fig 6; high-index dielectric structures are on top of said topographical features) and wherein the relative permittivity at 532 nm of the first plurality of high-index dielectric structures is equal to or larger than 5 (see Fig 6; relative permittivity of first plurality is larger than 5 as TiO2 has a relative permittivity greater than 5).
Koyama does not disclose wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features. Koyama and Tsuji are related because they both teach methods for modifying structures on a support structure. 
Tsuji disclose the method (see Figs 8A) wherein photothermal melting thereby excites resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Para [0079]; etching may be accomplished by use of an electron cyclotron resonance reactive ion etching apparatus that works by exciting resonances of the film) and wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure (see Fig 8A; Para [0070-0074]; substrate element 3 comprises pillars and holes formed on its surface) and a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features (see Fig 8A; Para [0070-0074]; the layer 29 has holes filled with element 31).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama with wherein photothermally melting excites resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures, and wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure and wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features of Tsuji for the purpose of improving the modification of films so as to improve the resolution of the features on the film.
Regarding claim 24, Koyama in view of Tsuji discloses the method (Koyama: see Fig 4) according to claim 1, wherein the first plurality of high-index dielectric structures comprise germanium (Koyama: Col 4, lines 48-56; dielectric structure may be composed of germanium oxide). 
Regarding claim 26, Koyama in view of Tsuji discloses the method according (Koyama: see Fig 4) to claim 1, further comprising: -preparing the first plurality of high-index dielectric structures by depositing a high-index dielectric film on the support structure with the topographical features (Koyama: Col 3, lines 61-65; high-index dielectric film is deposited on substrate). 
Regarding claim 30, Koyama in view of Tsuji discloses the method according (Koyama: see Fig 4) to claim 1, wherein the first plurality of high-index dielectric structures comprise a material being any one of: a. TiO2, b. AI203, c. Si, d. Ge, e. GaAs, or f. InP (Koyama: Col 10, lines 14-29; Ti02 is used in the first plurality of high-index dielectric structures). 
Regarding claim 38, Koyama discloses a product (see Fig 4) comprising: a. a support structure (see Fig 6; glass substrate referred to as support structure and two dielectric layers closest to said substrate), b. a first plurality of high-index dielectric structures (see Fig 6; first five TiO2 layers are provided to form a first plurality of high-index structures), said first plurality of high-index dielectric structures being supported by the support structure (see Fig 6; layer are supported by said substrate), c. a second plurality of high-index dielectric structures (see Fig 6; second plurality of high-index structures refers to the first three TiO2 layers provided within), wherein the second plurality of high-index dielectric structures is a sub- set of the first plurality of high-index dielectric structures (see Fig 6; TiO2 layers area subset of the first plurality of high index structures), wherein said changing the geometry is carried out by photothermally melting at least a portion of each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Col 3, lines 36-55; changing the geometry is carried out by laser ablation of portions of high index dielectric structures including the second plurality of high index structures) by radiating the second plurality of high-index dielectric structures with incident electromagnetic radiation (Col 3, lines 36-55; electromagnetic radiation is used to radiate film) having an incident intensity in a plane of the second plurality of high-index dielectric structures (Col 4, lines 26-34; incident intensity of laser depending on distribution), wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure (see Fig 8; substrate as defined above comprises a plurality of topographical features as it includes the first two dielectric layers), and wherein the first plurality of high-index dielectric structures (see Fig 6; first five Ti02 layers are provided to form a first plurality of high-index structures) are given by: - a plurality of high-index dielectric structures on said topographical pillars or in said topographical holes, (see Fig 6; high-index dielectric structures are on top of said topographical features) and wherein the relative permittivity at 532 nm of the first plurality of high-index dielectric structures is equal to or larger than 5 (see Fig 6; relative permittivity of first plurality is larger than 5 as TiO2 has a relative permittivity greater than 5).
Koyama does not disclose wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features. Koyama and Tsuji are related because they both teach methods for modifying structures on a support structure. 
Tsuji disclose the method (see Figs 8A) wherein photothermally melting excites resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures (Para [0079]; etching may be accomplished by use of an electron cyclotron resonance reactive ion etching apparatus that works by exciting resonances of the film), and wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure (see Fig 8A; Para [0070-0074]; substrate element 3 comprises pillars and holes formed on its surface) and wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features (see Fig 8A; Para [0070-0074]; the layer 29 has holes filled with element 31).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama with wherein photothermally melting excites resonances associated with each of the high-index dielectric structures within the second plurality of high-index dielectric structures, and wherein said support structure comprises a first plurality of topographical features comprising topographical pillars or topographical holes formed on a surface of the support structure and wherein a plurality of holes in a high-index dielectric film, wherein said holes correspond to said topographical features of Tsuji for the purpose of improving the modification of films so as to improve the resolution of the features on the film.
Regarding claim 39, Koyama in view of Tsuji discloses the product according to claim 38 (Koyama: see Fig 8), wherein a geometry of each high-index dielectric structure within the second plurality of dielectric structures (Koyama: see Fig 8; second plurality refers to first three TiO2 dielectric layers) is different with respect to each high-index dielectric structure within the first plurality of high-index dielectric structure which is not within the second plurality of dielectric structures (Koyama: see Fig 8; as layers extend from the substrate each layer contains different geometry meaning that layers in second plurality are different from those not in second plurality of dielectric structures). 
Regarding claim 45, Koyama in view of Tsuji discloses a method of using the product of claim 38 (Koyama: see Fig 8) comprising: providing the product of claim 38; and using said product to macroscopically print, microscopically print, sort data, assess laser power, sensing, focus a beam of electromagnetic radiation, or disperse a beam of electromagnetic radiation (Koyama: Col 4, lines 13-18; product used as a diffraction grating thus to disperse beams of electromagnetic radiation). 
Regarding claim 46, Koyama in view of Tsuji discloses the method according to claim 1 (Koyama: see Fig 8), wherein the plurality of high-index dielectric structures are isolated high-index dielectric structures (Koyama: see Fig 8; plurality of high index dielectric structures are isolated from each other by an air gap).  
Claims 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (2010/0197057) as applied to claim 1 above, and further in view of Yang (US 2017/0192351, of record). 
Regarding claim 25, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose further comprising: -preparing the topographical features by imprinting. Koyama in view of Tsuji and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure. 
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), further comprising: -preparing the topographical features by imprinting (see Fig 3; Para [0019]; film may be fabricated using nanoimprint). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with further comprising: -preparing the topographical features by imprinting of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Regarding claim 27, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is below the diffraction limit with respect to the incident electromagnetic radiation. Koyama in view of Tsuji and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure.
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), wherein a colour printing or data recording resolution (Para [0024]) of the geometrically modified high-index dielectric structures on the support structure (Fig 3; Para [0075]; resolution of structures) is below the diffraction limit with respect to the incident electromagnetic radiation (Para [0057]; resolution is below the diffraction limit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is below the diffraction limit with respect to the incident electromagnetic radiation of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Regarding claim 28, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is more than 10 kDPI. Koyama in view of Tsuji and Yang are related because both teach a method for geometrically modifying high-index dielectric structures on a support structure. 
Yang discloses a method for geometrically modifying dielectric structures (Fig 3), wherein a colour printing or data recording resolution (Para [0024]) of the geometrically modified high-index dielectric structures on the support structure is more than 10 kDPI (Fig 3; Para [0075]; resolution is 1045 dpi). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein a colour printing or data recording resolution of the geometrically modified high-index dielectric structures on the support structure is more than 10 kKDPI of Yang for the purpose of increasing the sharpness of color printing to allow for more detailed structures. 
Claims 29, 35-37, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057) as applied to claims 1 and 38 above, and further in view of Maury (US 2017/0227681, of record). 
Regarding claim 29, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein a reflectance of the second plurality of high-index dielectric structures on the support structure is less than 10%. Koyama in view of Tsuji and Maury are related because both methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein a reflectance of the second plurality of high-index dielectric structures (see Fig 6; Para [0065-68]; second plurality of high index structures refers to metal layer of prior art) on the support structure is less than 10% (see Fig 3; reflectance of structure is less than 10%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein a reflectance of the second plurality of high-index dielectric structures on the support structure is less than 10% of Maury for the purpose of increasing the transmission of light through the device so as to allow for greater throughput. 
Regarding claim 35, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein the first plurality of high-index dielectric structures are present on a lens. Koyama in view of Tsuji and Maury are related because both methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein the first plurality of high-index dielectric structures (see Fig 6; Para [0065-68]; first plurality of high index structures refers to combination of metal layer, wetting layer, and protective layer) are present on a lens (see Fig 6; Para [0054]; structure prepared on lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the first plurality of high-index dielectric structures are present on a lens of Maury for the purpose of improving the anti- reflective properties of lens. 
Regarding claim 36, Koyama in view of Tsuji and Maury discloses the method according (Maury: see Fig 6) to claim 35, wherein the lens is an ophthalmic lens (Maury: see Fig 6; Para [0054]; lens is an ophthalmic lens). Regarding claim 37, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein the first plurality of high-index dielectric structures are present on a lens and, wherein said lens is any one of: a. a lens for a pair of glasses, or b. a contact lens. Koyama in view of Tsuji and Maury are related because both teach methods for making an optical film on support or substrate. 
Maury discloses a method for making an optical film (see Fig 6), wherein the first plurality of high-index dielectric structures are present on a lens (see Fig 6; Para [0065- 68]; first plurality of high index structures refers to combination of metal layer, wetting layer, and protective layer that are on a lens) and, wherein said lens is any one of: a.a lens for a pair of glasses, or b. a contact lens (see Fig 6; Para [0054]; structure prepared on contact lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the first plurality of high-index dielectric structures are present on a lens and, wherein said lens is any one of: a. a lens for a pair of glasses, or b. a contact lens of Maury for the purpose of improving the anti- reflective properties of ophthalmic lens. 
Regarding claim 40, Koyama in view of Tsuji discloses the product according to claim 38. Koyama in view of Tsuji does not disclose, wherein the product furthermore comprises a lens and, wherein the first plurality of high-index dielectric structures are present on the lens. Koyama in view of Tsuji and Maury are related because both teach methods for making an optical film on support or substrate. 
Maury discloses the product (see Fig 6) wherein the product furthermore comprises a lens (see Fig 6; Para [0054]; structure prepared on contact lens) and, wherein the first plurality of high-index dielectric structures are present on the lens (see Fig 6; Para [0065-68]; first plurality of high index structures refers to combination of metal layer, wetting layer, and protective layer that are on a lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the product furthermore comprises a lens and, wherein the first plurality of high-index dielectric structures are present on the lens of Maury for the purpose of improving the anti-reflective properties of ophthalmic lens. 
Regarding claim 43, Koyama in view of Tsuji discloses the product according to claim 38. Koyama in view of Tsuji does not disclose, wherein the product further comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and wherein said lens is a contact lens. Koyama in view of Tsuji and Maury are related because both teach methods for making an optical film on support or substrate.
Maury discloses the product wherein the product further comprises a lens (see Fig 6), wherein the first plurality of high-index dielectric structures are present on the lens (see Fig 6; Table 1; dielectric structures area present on lens substrate) and wherein said lens is a contact lens (see Fig 6; Para [0054]; structure prepared on contact lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the product further comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and wherein said lens is a contact lens of Maury for the purpose of improving the anti- reflective properties of ophthalmic lens.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057) as applied to claim 1 above, and further in view of Mohamed (US 9,128,230, of record). 
Regarding claim 31, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein the high-index dielectric structures on or in said topographical features have lateral dimensions, which each exceed a dimension in a direction being orthogonal to a supporting surface of the support structure. Koyama in view of Tsuji and Mohamed are related because both teach processes for patterned high-index dielectric structures. 
Mohamed discloses a method of patterning high-index dielectric structures (Col. 4, lines 21-45), wherein the high-index dielectric structures on or in said topographical features have lateral dimensions (Col 3, line 57 — Col 4, line 20; lateral dimensions of structure is 1049nm by 510nm), which each exceed a dimension in a direction being orthogonal to a supporting surface of the support structure (Col 4, lines 1- 20; support structure has thickness of 400nm which is less that lateral dimensions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the high-index dielectric structures on or in said topographical features have lateral dimensions, which each exceed a dimension in a direction being orthogonal to a supporting surface of the support structure of Mohamed for the purpose of miniaturizing the thin film so as to fit onto an ophthalmic lens.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057) as applied to claim 1 above, and further in view of Meunier (US 2009/0075402, of record). 
Regarding claim 32, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein said incident intensity is less than an incident intensity required to melt a film of a corresponding material and a corresponding thickness as the high-index dielectric structures within the second plurality of high-index dielectric structures. Koyama in view of Tsuji and Meunier are related because both disclose methods for modifying high- index dielectric structures. 
Meunier discloses the method for modifying high-index dielectric structures (see Fig 7), wherein said incident intensity is less than an incident intensity required to melt a film of a corresponding material and a corresponding thickness as the high-index dielectric structures within the second plurality of high-index dielectric structures (Para [0012-15]; intensity can be controlled to be less than that needed to melt film at thickness of a dielectric layer 6). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein said incident intensity is less than an incident intensity required to melt a film of a corresponding material and a corresponding thickness as the high-index dielectric structures within the second plurality of high-index dielectric structures of Meunier for the purpose of accurately removing the specified material so as not remove too much or too little of film. 
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057) as applied to claim 1 above, and further in view of Seo (US 2008/0129936, of record). 
Regarding claim 33, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein changing the geometry of specifically the second plurality of high- index dielectric structures, is configured to allow: - colour mixing, - half-toning, or - dithering. Koyama in view of Tsuji and Seo are related because both teach methods of modifying dielectric structures. 
Seo discloses the method of modifying dielectric structures (see Fig 19), wherein changing the geometry of specifically the second plurality of high-index dielectric structures (see Fig 5; SiO02 and Ta205 comprise a second plurality of dielectric structures), is configured to allow: - colour mixing, - half-toning, or — dithering (see Fig 19; Para [0097]; structures allow for color mixing). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein changing the geometry of specifically the second plurality of high-index dielectric structures, is configured to allow: - colour mixing, - half-toning, or — dithering of Seo for the purpose of improving color contrast of modified structures. 
Regarding claim 34, Koyama in view of Tsuji discloses the method according to claim 1. Koyama in view of Tsuji does not disclose wherein changing the geometry of a second plurality of high-index dielectric structures, comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries. Koyama in view of Tsuji and Seo are related because both teach methods of modifying dielectric structures. 
Seo discloses the method (see Fig 19) of modifying dielectric structures, wherein changing the geometry of a second plurality of high-index dielectric structures (see Fig 5; S102 and Ta205 comprise a second plurality of dielectric structures), comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries (see Fig 19; geometry of structures is changed into a plurality of different geometries). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein changing the geometry of a second plurality of high-index dielectric structures, comprises changing the geometry for high- index dielectric structures within the second plurality of high-index dielectric structures into a plurality of different geometries of Seo for the purpose of improving color contrast of modified structures. 
Claims 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 6,291,797, of record) in view of Tsuji (US 2010/0197057) as applied to claim 38 above, and further in view of Bolshakov (US 2017/0235020, of record). 
Regarding claim 41, Koyama in view of Tsuji discloses the product according to claim 38. Koyama in view of Tsuji does not disclose, wherein the lens is an ophthalmic lens. Koyama in view of Tsuji and Bolshakov are related because both teach methods for making an optical film on support or substrate. 
Bolshakov discloses the product (see Fig 1) wherein the lens is an ophthalmic lens (see Fig 1; Para [0044]; product is an ophthalmic lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the lens is an ophthalmic lens of Bolshakov for the purpose of improving the anti-reflective properties of ophthalmic lens. 
Regarding claim 42, Koyama in view of Tsuji discloses the product according to claim 38. Koyama in view of Tsuji does not disclose, wherein the product furthermore comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and, wherein said lens is a lens for a pair of glasses. Koyama in view of Tsuji and Bolshakov are related because both teach methods for making an optical film on support or substrate. 
Bolshakov discloses the product (see Fig 1) wherein the product furthermore comprises a lens (see Table 2), wherein the first plurality of high-index dielectric structures are present on the lens (see Table 2; plurality of high-index structures present on lens) and, wherein said lens is a lens for a pair of glasses (Para [0118]; lens is for spectacles). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Koyama in view of Tsuji with wherein the product furthermore comprises a lens, wherein the first plurality of high-index dielectric structures are present on the lens and, wherein said lens is a lens for a pair of glasses of Bolshakov for the purpose of improving the anti-reflective properties of ophthalmic lens. 
Regarding claim 44, Koyama in view of Tsuji in view of Bolshakov discloses a pair of glasses comprising a lens (Bolshakov; Para [0118]; discloses glasses/spectacles comprising a lens with high-index dielectric structures) according to claim 41.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakurai (US 2014/0193933) discloses a method for geometrically modifying high-index dielectric structures on a support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872 

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872